Exhibit 10.4

SPECIAL GRANT

Agreement Number:

APAC Customer Services, Inc.

Stock Option Agreement

This Agreement is entered into and made effective as of by and between APAC
Customer Services, Inc., an Illinois corporation (the “Company”), and (the
“Optionee”).

W I T N E S S E T H:

WHEREAS, the Compensation Committee of the Board of Directors of the Company
desires to encourage and enable the Optionee to acquire or increase his or her
proprietary interest in the Company by granting the Optionee an option to
purchase common stock of the Company, par value of $.01 per share (“Shares”), as
authorized under the APAC Customer Services, Inc. Second Amended and Restated
1995 Incentive Stock Plan (the “Plan”);

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the Company and Optionee hereby agree as follows:

1. Grant of Option. Subject to the terms and conditions provided in this
Agreement and the Plan, the Company hereby grants to the Optionee a nonqualified
stock option to purchase all or part of Shares of the Company (the “Option”) at
a per share purchase price of , effective as of (the “Grant Date”). The Option
shall not be treated as an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986.

2. Time of Exercise.

(a) Except as provided below in this paragraph, from and after , as long as the
Optionee continues to be an employee of the Company or of one of its
subsidiaries, the Option shall become exercisable, to a maximum cumulative
extent, in accordance with the following schedule:

      Exercise Date   Cumulative Number of Shares
On or after 1st anniversary of Grant Date
  20% of Shares
 
   
 
   
On or after 2nd anniversary of Grant Date
  40% of Shares
 
   
 
   
On or after 3rd anniversary of Grant Date
  60% of Shares
 
   
 
   
On or after 4th anniversary of the Grant
Date
 
80% of Shares
 
   
 
   
On or after 5th anniversary of the Grant
Date
 
100% of Shares
 
   

Notwithstanding the foregoing, the Option may not be exercised for fractional
Shares and the Option may not be exercised for less than 100 Shares at a time,
unless it is for the balance of the Shares available under the Option.

The exercisability of the Option shall not be affected by leaves of absence
approved in writing by the President of the Company or by any change of
employment, so long as the Optionee continues to be an employee of the Company
or of one of its subsidiaries.

(b) Notwithstanding paragraph 2(a), the following provisions shall govern:

(i) Disability, Death or Retirement. If the Optionee’s employment is terminated
due to “Disability,” death or “Retirement” (as each such capitalized term is
defined below in paragraph 4), the exercisability of the Option shall accelerate
and the Option shall become exercisable, to a maximum cumulative extent, in
accordance with the following schedule:

      Termination Date   Cumulative Number of Shares
On or after Grant Date, but before 1st
anniversary of Grant Date
 
20% of Shares
 
   
 
   
On or after 1st anniversary of Grant
Date, but before 2nd anniversary of
Grant Date
 

40% of Shares
 
   
 
   
On or after 2nd anniversary of Grant
Date, but before 3rd anniversary of
Grant Date
 

60% of Shares
 
   
 
   
On or after 3rd anniversary of Grant Date
  80% of Shares
 
   
 
   
On or after 4th anniversary of Grant Date
  100% of Shares
 
   

In the event that the Optionee’s employment terminates due to Optionee’s
Retirement, any Shares that first become exercisable as a result of this
provision shall hereinafter be referred to as “Restricted Shares.”

(ii) Change in Control. If a “Change in Control” (defined below in paragraph 4)
occurs while the Optionee is employed with the Company or one of its
subsidiaries, to the extent that the Option is then not exercisable, its
exercisability shall accelerate as to fifty percent (50%) of the previously
unexercisable portion, and the Option shall thereafter become additionally
exercisable (if at all) to the extent it would have been exercisable without
such acceleration.

(iii) Termination After Change in Control. If the Optionee’s employment
terminates for “Good Reason” (defined below in paragraph 4) or by the Company
other than With Cause, on or within twenty-four (24) months following a Change
in Control, the Option shall become exercisable with respect to all Shares
covered by the Option.

(iv) Other Terminations. The foregoing provisions of this Section 2(b) to the
contrary notwithstanding, the Committee (as defined below in paragraph 11), in
its sole discretion, may at any time cause all or part of Optionee’s
unexercisable Option to become exercisable upon a termination of Optionee’s
employment, with or without designating all or part of such exercisable portion
of the Option as Restricted Shares.

3. Term of Option. Except as provided below, the term of the Option shall be for
a ten (10) year period, beginning on the Grant Date and ending on (the
“Expiration Date”).

(a) Termination With Cause. If the Company terminates the Optionee’s employment
With Cause, the Option shall expire immediately and all rights to purchase
Shares hereunder shall cease.

(b) Disability or Death. If the Optionee’s employment with the Company or one of
its subsidiaries terminates due to the Optionee’s Disability or death, the
Option shall expire one (1) year after the date of such termination. In such
circumstance, the Option shall only be exercisable to the extent it was
exercisable as of such termination date (as determined above under paragraph 2)
and shall not be exercisable with respect to any additional Shares.

(c) Other Termination. If the Optionee’s employment with the Company or one of
its subsidiaries terminates for any reason other than Disability, death, or With
Cause, the Option shall expire 90 days after such termination. In such
circumstance, the Option shall only be exercisable to the extent it was
exercisable as of such termination date (as determined above under paragraph 2)
and shall not be exercisable with respect to any additional Shares.

Notwithstanding the foregoing provisions of this paragraph 3, in no event may
the Option be exercised later than the Expiration Date.

4. Definitions. For purposes of this Agreement, the following definitions shall
apply:

(a) A “Change in Control” shall be deemed to have occurred if (i) a tender offer
shall be made and consummated for the ownership of more than 50% of the
outstanding voting securities of the Company, (ii) the Company shall be merged
or consolidated with another corporation and as a result of such merger or
consolidation less than 50% of the outstanding voting securities of the
surviving or resulting corporation shall be owned in the aggregate by the former
shareholders of the Company, as the same shall have existed immediately prior to
such merger or consolidation, (iii) the Company shall sell all or substantially
all of its assets to another corporation which is not a wholly-owned subsidiary
or affiliate, (iv) as the result of, or in connection with, any contested
election for the Board of Directors, or any tender or exchange offer, merger or
business combination or sale of assets, or any combination of the foregoing (a
“Transaction”), the persons who were Directors of the Company before the
Transaction shall cease to constitute a majority of the Board of Directors of
the Company, or any successor thereto, or (v) a person, within the meaning of
Section 3(a)(9) or of Section 13(d)(3) of the Securities and Exchange Act of
1934 (“Exchange Act”), other than any employee benefit plan then maintained by
the Company, shall acquire more than 50% of the outstanding voting securities of
the Company (whether directly, indirectly, beneficially or of record). For
purposes hereof, ownership of voting securities shall take into account and
shall include ownership as determined by applying the provisions of Rule
13d-3(d)(1)(i) pursuant to the Exchange Act. Notwithstanding the foregoing,
(i) a Change in Control will not occur for purposes of this Agreement merely due
to the death of Theodore G. Schwartz, or as a result of the acquisition, by
Theodore G. Schwartz, alone or with one or more affiliates or associates, as
defined in the Exchange Act, of securities of the Company, as part of a
going-private transaction or otherwise, unless Mr. Schwartz or his affiliates,
associates, family members or trusts for the benefit of family members
(collectively, the “Schwartz Entities”) do not control, directly or indirectly,
at least twenty-seven percent (27%) of the resulting entity, and (ii) if the
Schwartz Entities control, directly or indirectly, less than twenty-seven
percent (27%) of the Company’s voting securities while it is a public company,
then “33-1/3%” shall be substituted for “50%” in clauses (i) and (v) of the
first sentence of this paragraph, and “66-2/3%” shall be substituted for “50%”
in clause (ii) of the first sentence of this paragraph.

(b) “Disability” shall mean disability as determined under the Company’s long
term disability benefit plan then in effect covering the Optionee.

(c) “Good Reason” shall mean termination of the Optionee’s employment by the
Optionee (I) in accordance with such term as it may be defined under the
employment agreement or employment security agreement between Optionee and the
Company, if any, and (II) as hereinafter provided in the absence of such
agreement providing for termination for “Good Reason,” but only if, without
Optionee’s consent and after notice by the Optionee to the Company and a fifteen
(15) day opportunity by the Company to cure: (i) the Optionee’s principal place
of work (not including regular business travel) is relocated by more than fifty
(50) miles, (ii) the Optionee’s duties, responsibilities or authority as an
executive employee are materially reduced or diminished; provided that any
reduction or diminishment in any of the foregoing resulting merely from the
acquisition of the Company and its existence as a subsidiary or division of
another entity shall not be sufficient to constitute Good Reason, (iii) the rate
of base salary or bonus opportunity (as a percentage of base salary) due to the
Optionee is reduced, and such reduction is not remedied within thirty (30) days
of the Optionee’s notice to the Company thereof, or (iv) there is a liquidation,
dissolution, consolidation or merger of the Company or transfer of all or a
significant portion of its assets unless a successor or successors (by merger,
consolidation or otherwise) to which all or a significant portion of its assets
have been transferred shall have assumed all duties and obligations of the
Company under such Employment Agreement, if any.

(d) “Retirement” shall mean a termination of Optionee’s employment (other than
due to Optionee’s Disability, death or With Cause) in which (i) Optionee has
completed at least ten (10) years of continuous active employment with the
Company (including authorized leaves of absence) (“Service”) and (ii) the sum of
Optionee’s age and Service on the date of termination of employment is equal to
or greater than seventy (70).

(e) Termination “With Cause” shall mean termination of the Optionee’s employment
by the Company (I) in accordance with such term as it may be defined under the
employment agreement between Optionee and the Company, if any, and (II) as
hereinafter provided in the absence of such agreement, due to (i) gross
misconduct or gross negligence in the performance of the Optionee’s employment
duties; (ii) willful disobedience by the Optionee of the lawful directions
received from the Company or from the person to whom the Optionee directly
reports or of established policies of the Company; or (iii) commission by the
Optionee of a crime involving fraud or moral turpitude that can reasonably be
expected to have an adverse effect on the business, reputation or financial
situation of the Company.

5. Method of Exercise.

(a) The Option may be exercised only by delivering written notice to the
Treasurer of the Company. Contemporaneously with such delivery, the Optionee
shall tender the full purchase price of the Shares by any of the following
methods or combination thereof:

(i) A certified or cashier’s check payable to the order of the Company;

(ii) Certificates of Shares of the Company that have been held by the Optionee
for at least (6) six months (or such longer period as may be required to avoid a
charge to earnings for financial reporting purposes) that have a fair market
value equal to such purchase price or the portion thereof so paid on the date of
exercise, or delivery by the Optionee of a written attestation of the same;
and/or

(iii) A copy of irrevocable instructions to a broker to promptly deliver to the
Company the amount of proceeds from a sale of Shares equal to the exercise
price. To facilitate the foregoing, the Company may enter into agreements for
coordinated procedures with one or more brokerage firms. Exercise of the Option
pursuant to this subparagraph (a)(iii) shall be subject to compliance with
federal and state securities laws and trading policies established by the
Company and applicable to the Optionee.

(b) In addition to tendering payment,

(i) the Optionee shall be required to execute a Restricted Stock Purchase
Agreement substantially in the form of Exhibit A hereto, if the Optionee
purchased Restricted Shares; and

(ii) the Optionee (or the purchaser under paragraph 7 below) shall furnish such
other documents or representations (including, without limitation,
representations as to the intention of the Optionee, or the purchaser under
paragraph 7 below, to acquire Shares for investment) as the Company may
reasonably request in order to comply with securities, tax or other laws then
applicable to the exercise of the Option.

6. Repayment of Option Gain. Subject to the provisions of a Restricted Stock
Purchase Agreement, if applicable pursuant to paragraph 5(b)(i), which shall
apply with respect to the Shares subject thereto, if prior to the occurrence of
a Change of Control: (i) the Company terminates the Optionee’s employment With
Cause during the six month period after the Optionee’s exercise of all or any
portion of the Option, or (ii) the Optionee violates any promise, covenant, or
agreement relating to (A) restrictions on the Optionee’s ability to compete with
the Company or solicit its customers or employees; or (B) the Optionee’s duty to
keep information about the Company confidential, prior to or during the six
month period after the Optionee exercises all or any portion of the Option, then
the Company may rescind the Optionee’s exercise of the Option within two years
of the exercise. In the event of such rescission, the Optionee shall pay to the
Company, with respect to each Share purchased pursuant to the Option, an amount
equal to the excess of the Fair Market Value of such Share on the date of
exercise over the per share purchase price of such Share, in such manner and on
such terms and conditions as may be required, and the Company shall be entitled
to a right of set-off against any amount owed to the Optionee by the Company.

7. Non-Transferability; Death. The Option is not transferable by the Optionee
other than by will or the laws of descent and distribution and is exercisable
during the Optionee’s lifetime only by him. If the Optionee dies while in the
employ of the Company or of one of its subsidiaries, the Option may be exercised
during the period described above in paragraph 3(b) (but in no event later than
the Expiration Date) by his estate or the person to whom the Option passes by
will or the laws of descent and distribution, but only to the extent that the
Optionee could have exercised the Option on the date of his death as determined
above under paragraph 2. Notwithstanding the foregoing, the Option may be
transferred to members of the Optionee’s immediate family (which for purposes of
this Option shall be limited to the Optionee’s spouse, children and
grandchildren), or to one or more trusts for the benefit of the Optionee’s
family members (as defined above) or to one or more partnerships in which such
family members and/or trusts are the only partners.

8. Registration. Any Shares issued pursuant to the Optionee’s exercise of the
Option hereunder shall be Shares that are listed on the NASDAQ National Market
or other nationally recognized stock exchange, and registered under the
Securities Act of 1933, as amended.

9. Adjustments.

(a) If the Company shall at any time change the number of issued Shares without
new consideration to the Company (such as by stock dividend, stock split,
recapitalization, reorganization, exchange of shares, liquidation, combination
or other change in corporate structure affecting the Shares) or make a
distribution of cash or property which has a substantial impact on the value of
issued Shares, the total number of Shares hereunder and the per share purchase
price shall be adjusted so that the total net value of the Option shall not be
changed.

(b) In the case of any sale of assets, merger, consolidation, combination or
other corporate reorganization or restructuring of the Company with or into
another corporation which results in the outstanding Shares being converted into
or exchanged for different securities, cash or other property, or any
combination thereof (an “Acquisition”), subject to the terms of the Plan, the
Optionee shall have the right thereafter and during the term of the Option
(subject however to all of the terms and conditions set forth herein), to
receive upon exercise thereof the Acquisition Consideration (as defined below)
receivable upon the Acquisition by a holder of the number of Shares which might
have been obtained upon exercise of the Option or portion thereof, as the case
may be, immediately prior to the Acquisition. The term “Acquisition
Consideration” shall mean the kind and amount of securities, cash or other
property or any combination thereof receivable in respect of one Share upon
consummation of an Acquisition.

10. Subject to Plan. The Option is subject to all of the terms and conditions
set forth in the Plan. Any capitalized terms not defined herein shall be subject
to the definitions set forth in the Plan. This Agreement hereby incorporates the
Plan by reference. In the event that the Agreement is silent on any term or
condition that is contained in the Plan, such term or condition shall be
governed by and administered in accordance with the terms and conditions of the
Plan. In the event of any discrepancy between the express terms and conditions
of this Agreement and those of the Plan, the terms and conditions of the Plan
shall control.

11. Administration and Interpretation. The Compensation Committee of the Board
of Directors of the Company (the “Committee”) shall administer and interpret the
terms and provisions of this Agreement. Any interpretation and construction by
the Committee of any term or provision of the Plan, this Agreement, or other
matters related to the Plan shall be final, conclusive and binding upon the
Optionee and his or her heirs.

12. Enforceability. This Agreement shall be binding upon the Optionee and his
estate, assignee, transferee, personal representative and beneficiaries.

13. Governing Law; Severability. This Agreement shall be construed, interpreted
and enforced in accordance with the laws of the State of Illinois. If any one
provision of this Agreement shall be determined invalid or unenforceable, such
determination shall have no effect on the remaining provisions.

14. Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any Shares hereunder, payment by the Optionee of any
federal, state or local income taxes required by law to be withheld upon the
exercise of all or any part of the Option. The Company may, in its discretion
and subject to such rules as it may adopt as are necessary to prevent the
withholding from being subject to Section 16(b) of the Exchange Act, permit the
Optionee to satisfy any tax withholding obligation associated with the exercise
of the Option, in whole or in part, by electing to have the Company withhold
from the Shares otherwise deliverable as a result of such exercise Shares having
a value (based on their fair market value on the date of delivery) equal to the
amount required to be withheld.

15. No Employment Rights. Nothing contained herein shall confer upon the
Optionee any right to continue in the employ of the Company or any of it
subsidiaries, or to interfere with or limit the right of the Company or of such
subsidiary to terminate the Optionee’s employment at any time.

16. Shareholders Rights. The Optionee or other person or entity exercising the
Option shall have no rights as a shareholder of record of the Company with
respect to Shares issuable upon the exercise of the Option until such Shares
have been issued.

17. Entire Agreement. This Agreement contains the entire understanding of the
Company and the Optionee with respect to the terms of the Option granted
hereunder, and shall not be modified or amended on or after the Grant Date,
except in writing, signed by both parties. A waiver by either party under this
Agreement shall not be deemed to be a waiver of any later default.

18. Notices. All notices under this Agreement shall be in writing and shall be
deemed to have been made when delivered or mailed by registered, or certified
mail, or by a nationally recognized overnight delivery service, postage or
charges prepaid. All notices to the Company shall be sent to:

APAC Customer Services, Inc.
Six Parkway North Center
Fourth Floor
Deerfield, IL 60015
Attn: General Counsel

All notices to the Optionee shall be sent to the Optionee’s last known address
on the Company’s records, or such other address as the Optionee may furnish to
the Company.

19. Acknowledgment of Agreement Protecting Company Interests. As additional
consideration for the Company granting the Option, the Optionee acknowledges
that Optionee’s rights herein are subject to the terms and conditions of the
Optionee’s Agreement Protecting Company Interests (whether entered into
previously or in connection with this Option grant).

* * *

IN WITNESS WHEREOF, the Company and the Optionee have caused this Agreement to
be executed on the date first above written.

APAC Customer Services, Inc.

By: /s/ Marc T. Tanenberg



      Its: Senior Vice President and Chief Financial Officer

Optionee:

     

